DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022, has been entered.
 
Response to Arguments
	Applicant argues that the claimed references do not teach treating oxidative stress.  Further, Moolenaar does not disclose a post meal fasting period.  Applicant argues that Zhou does not describe different time periods for different types of meals.  
	The examiner notes that the prior art teaches administering the same agent through the same route of administration at a dosage that encompasses the claimed dosage.  As such, there is an expectation, absent evidence to the contrary, that such steps result in treating an oxidative stress disease.  The instant claims do not require alleviating oxidative stress (although that would be expected to occur following administration), but rather administration must be to “treat” an oxidative stress disease.  Alzheimer’s disease, ALS, and other conditions are oxidative stress diseases.  See Moolenaar prior art claim 16 and instant Specification p1, line 20.  Further, Zhou explicitly teaches treating diseases related to oxidative stress.
	Further, the examiner cites: https://www.sps.nhs.uk/medicines/edaravone/, Edaravone published August 30, 2016, by Mitsubishi Tanabe.  Comments indicate: 
After fasting overnight, Radicava ORS should be taken in the morning orally or through a feeding tube. The oral medication has the same dosing regimen as Radicava—an initial treatment cycle of daily dosing for 14 days, followed by a 14-day drug-free period and subsequent treatment cycles consisting of daily dosing for 10 out of 14-day periods, followed by 14-day drug-free periods [11].

	Consistent with the teachings of Moolenaar and Zhou, the Radicava publication by Mitsubishi Tanabe indicates fasting overnight (i.e., for 8 hours) and taking the drug in the morning.  A person of ordinary skill in the art would also understand that eating immediately after taking an oral drug would have an effect of altering the pH and would result in a food effect, which is not desirable.  
The examiner notes that studies, evidence, and administration to a human are not required to establish a prima facie showing.  The prior art establishes that food is known to be a factor in the release profile and/or pharmacokinetic profile of edaravone as both references explicitly describe a fasting period prior art administration.  If this were not recognized, there would be no such teachings.  Moreover, Moolenaar teaches fasting for at least 1 hour before administration and the examples provided by Zhou teach fasting for 12 hours before administration.  In addition, Zhou provides a road map for exactly how pH related to fed and fasted states will impact bioavailability and drug degradation.  Specifically, the most stable pH for edaravone is at fasted state as compared to a fed state.  Thus, a POSA would understand that administration at a fasted state would yield a predictable pharmacokinetic profile.  More specifically and as stated in the previous action, the fed and fasted bioavailability/drug release profile is known and shown in figure 6 by Zhou.  These are extrapolatable parameters based on the degradation profile of edaravone at acidic, neutral, and basic pH.  Figure 8A below indicates that a pH of 5 would yield less degradation than a pH of 6.5, corresponding to FaSSIF pH 5.0 (fasted state simulating Intestinal fluid) and FeSSIF (fed state simulating Intestinal fluid) pH 6.5.
Further, the claimed agent is a known result-effective variable and the impact of fed/fasted states on degradation profile of the claimed API is known.  Thus, the ability to optimize a dosage and/or release profile to obtain a desired pharmacokinetic profile requires nothing more than routine experimentation in view of the teachings of the cited prior art.  Finally, there does not appear to be anything unexpectedly advantageous as compared to the closest prior art.  Zhou, e.g., administers the claimed agent after 12 hours of fasting.
	The combination of references as a whole teach a POSA that edaravone will treat the claimed conditions and a fed and fasted state will have a predictable effect on pharmacokinetics.  These effects are described as relating to the pH of the gastric environment and a distinction is made between stimulated fed and fasted states at a varying pH’s, including that of a pH of 5 and a pH of 6.5, among others.  As such, a prima facie showing is set forth, unexpected results are not shown, and those allegations are not commensurate in scope with the breadth of the claims.

Status of the Claims
	Claims 1-30 are pending and examined.

Objection to the Claims
	Claims 1 recites: “from a consumption of by the subject”.  It appears that the phrase “a meal” has been inadvertently deleted from the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moolenaar et al., (US2019/0328712), in view of Zhou et al., (US2019/0083463).
	Moolenaar teaches oral and gastric administration of edaravone. See title.  Further, administration includes treatment of neurodegenerative conditions, including ALS. See par. 33.  Further, administration includes from 30-300 mg and gastric administration means through a tube in the abdomen or through the nasal passage, e.g. See par. 43.  More preferably, a dosage can be from 50-200 mg or 80-160 mg. See par. 46.  Edaravone can be administered daily in cycles of 14 days, such as those followed by 14 days of a drug-free period.  Subsequent cycles can be repeated. See par. 30.  Treatment can include once daily administration for at least 2 weeks and at least 4 weeks. See par. 45.  Conditions to be treated including ALS and Alzheimer’s disease, among others. See par. 72.  The formulations show good systemic bioavailability.  See par. 78.  In one embodiment, the patient is fasted for at least 1 hour before oral or gastric administration. See par. 51.
	Zhou teaches edaravone dosage forms for bioavailability and animals were fasted for 12 hours before drug administration.  Fasted state stimulating intestinal fluid was compared to fed state stimulating intestinal fluid. See Examples 6 and 7.  Stimulated gastric fluid has a pH of 1.2, fasted state has a pH of 5, and fed state has a pH of 6.5. See par. 137.  Example 8 explains that edaravone showed significant degradation at neutral to basic pH, but maintained substantially constant at acidic pH.  See par. 147.  See Figure 8A below.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Such optimization could include daily and intermittent administration wherein a subject waits a long period of time after administration (including a first and second administration) to allow for the stable and consistent release profile and bioavailability associated therewith.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Moolenaar and Zhou.  One would be motivated to do so because the use of gastric and oral administration, including through intranasal and intragastric tubes is known and taught.  Further, treating conditions claimed, including ALS and AD are similarly taught.  Even further, administration of edaravone at a dosage that overlaps and falls within a claimed dosage is taught.  Even further, Moolenaar teaches administration for oral and gastric forms at least one hour after food intake.  Similarly, Zhou explains that a fasted pH is more acid than a fed state pH of 6.5.  Even further, the fed and fasted bioavailability/drug release profile is known and shown in figure 6 by Zhou.  It is clearly an extrapolatable parameter based on the degradation profile of edaravone at acidic, neutral, and basic pH.  Figure 8A below indicates that a pH of 5 would yield less degradation than a pH of 6.5, corresponding to FaSSIF pH 5.0 (fasted state simulating Intestinal fluid) and FeSSIF (fed state simulating Intestinal fluid) pH 6.5.

    PNG
    media_image1.png
    320
    474
    media_image1.png
    Greyscale

	Similarly, drug release is shown in Figure 6 at a pH of 5 and 6.5, e.g.  See below.

    PNG
    media_image2.png
    332
    386
    media_image2.png
    Greyscale

	The drug release appears most stable (i.e., the least steep slope) is present at a pH of 5, corresponding to a fasted state.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed method in view of the teachings of the cited prior art.   It would appear that a daily administration wherein a stable and consistent release of API is desired would be consistent with a POSA administering the claimed agent on a daily basis with a period of fasting after taking the drug to maintain a pH that is conducive to a desired and tunable drug release profile.  
	With respect to a type of catheter for use, it does not appear that this constitutes a patentable distinction, absent a showing to the contrary, in view of the known route of gastric administration taught for use.  Using an endoscopic catheter or a nasopharyngeal catheter appear to fall within the definition in the prior art of nasal and gastric administration through a tube.  

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moolenaar et al., (US2019/0328712), in view of Zhou et al., (US2019/0083463), as applied above, and in view of https://www.sps.nhs.uk/medicines/edaravone/, Edaravone published August 30, 2016, by Mitsubishi Tanabe (“the Tanabe publication”).  
Mitsubishi Tanabe teaches: 
After fasting overnight, Radicava ORS should be taken in the morning orally or through a feeding tube. The oral medication has the same dosing regimen as Radicava—an initial treatment cycle of daily dosing for 14 days, followed by a 14-day drug-free period and subsequent treatment cycles consisting of daily dosing for 10 out of 14-day periods, followed by 14-day drug-free periods [11].

	Consistent with the teachings of Moolenaar and Zhou, the Radicava publication by Mitsubishi Tanabe indicates fasting overnight (i.e., for 8 hours) and taking the drug in the morning.  A person of ordinary skill in the art would also understand that eating immediately after taking an oral drug would have an effect of altering the pH and would result in a food effect, which is not desirable.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Moolenaar, Zhou, and Tanabe.  One would be motivated to do so because the use of gastric and oral administration, including through intranasal and intragastric tubes is known and taught.  Further, treating conditions claimed, including ALS and AD are similarly taught.  Even further, administration of edaravone at a dosage that overlaps and falls within a claimed dosage is taught.  The Tanabe publication explains that a dosing regimen that is suggested is to fast overnight and then take Radicava in the morning.  While the prior art does not explicitly require 30 minutes of fasting after taking Radicava, there is a known food effect, which would lead a POSA to not eat immediately after taking the medication.  Consistent with Even further, Moolenaar teaches administration for oral and gastric forms at least one hour after food intake.  Similarly, Zhou explains that a fasted pH is more acid than a fed state pH of 6.5.  Even further, the fed and fasted bioavailability/drug release profile is known and shown in figure 6 by Zhou.  It is clearly an extrapolatable parameter based on the degradation profile of edaravone at acidic, neutral, and basic pH.  Figure 8A below indicates that a pH of 5 would yield less degradation than a pH of 6.5, corresponding to FaSSIF pH 5.0 (fasted state simulating Intestinal fluid) and FeSSIF (fed state simulating Intestinal fluid) pH 6.5.
	As such, no claim is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED BARSKY/Primary Examiner, Art Unit 1628